                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

LAMONE LAUDERDALE,                                   )
                                                     )
                              Plaintiff,             )
                                                     )
                         v.                          )    Case No. 1:16-cv-02684-TWP-TAB
                                                     )
WILLIAM RUSSELL Deputy,                              )
DEVON CLARK Deputy,                                  )
THOMAS WILLIAMS Corporal,                            )
STREET Deputy,                                       )
                                                     )
                              Defendants.            )

                       ENTRY ON DEFENDANTS’ MOTION IN LIMINE

       This matter is before the Court on a Motion in Limine filed by Defendants William Russell,

Thomas Williams, Devon Clark, and Jeremy Street (“Defendants”). (Filing No. 157.) The Motion

asks the Court to rule on various evidentiary issues in anticipation of the trial scheduled to begin

on February 3, 2020. Plaintiff Lamone Lauderdale (“Lauderdale”) did not respond to the Motion.

For the following reasons, Defendants’ Motion is granted in part and denied in part.

                                       I.   BACKGROUND

       The facts of this case are set forth at length in the Court’s Entry on Defendants’ Motion for

Partial Summary Judgment. (See Filing No. 139.) In summary, while incarcerated in the Marion

County Jail, Lauderdale alleges he was assaulted by the Defendants, all of whom are Marion

County Sheriff Deputies, and that he was retaliated against and denied proper medical treatment.

This matter is scheduled for trial by jury on February 3, 2020 on Lauderdale’s claims of excessive

force and deliberate indifference.
                                  II.      LEGAL STANDARD

        “[J]udges have broad discretion in ruling on evidentiary questions during trial or before on

motions in limine.” Jenkins v. Chrysler Motors Corp., 316 F.3d 663, 664 (7th Cir. 2002). The

court excludes evidence on a motion in limine only if the evidence clearly is not admissible for

any purposes. See Hawthorne Partners v. AT&T Technologies, Inc., 831 F. Supp. 1398, 1400

(N.D. Ill. 1993). Unless evidence meets this exacting standard, evidentiary rulings must be

deferred until trial so questions of foundation, relevancy, and prejudice may be resolved in context.

Id. at 1400-01. Moreover, denial of a motion in limine does not necessarily mean that all evidence

contemplated by the motion is admissible; rather, it only means that, at the pretrial stage, the court

is unable to determine whether the evidence should be excluded. Id. at 1401.

                                        III.   DISCUSSION

        Defendants ask the Court to rule on the admissibility of ten categories of evidence: (1)

evidence related to use of force incidents by any Defendants against individuals other than

Lauderdale; (2) evidence related to high-profile allegations of law enforcement misconduct,

strained law enforcement-community relationships, or how prisons operate; (3) evidence related

to the lack of surveillance footage of the use of force incidents Lauderdale alleges; (4) evidence

relating to lawsuits filed against the Marion County Sheriff’s Office (“MCSO”); (5) evidence

relating to any other lawsuits filed against any Defendant; (6) expert testimony from Lauderdale’s

medical witnesses; (7) witnesses or exhibits that were not included on Lauderdale’s preliminary

witness and exhibit lists; (8) evidence related to Defendants’ violation of any MCSO policy,

procedure, rule, or regulation; (9) argument that Defendants are indemnified by the MCSO or the

City of Indianapolis; and (10) argument that the jury should “punish” the Defendants. (Filing No.

157.)



                                                  2
       1.      Use of Force Incidents Against Other Individuals

       Defendants ask the Court to “prohibit any reference, evidence, or testimony relating to use

of force incidents by any Defendant against any other individuals that do not include any

Defendants’ alleged uses of force at issue in this case.” (Filing No. 157 at 2-3.) The Court agrees

that any such evidence is irrelevant and therefore excluded by Federal Rule of Evidence 401. Such

evidence would also be impermissible character evidence properly excluded under Fed. R. Evid.

404. Absent argument to the contrary, the Court grants the motion in limine on the issue of

reference to any other use of force incidents.

       2.      Allegations of Law Enforcement Misconduct or Strained Law Enforcement-
               Community Relationships

       Defendants assert that “[t]he Court should prohibit any reference, evidence, or testimony

relating to high-profile allegations of law enforcement misconduct; strained law enforcement-

community relationships; or how prisons operate.” (Filing No. 157 at 3-4.) They argue that this

case “must be decided on the evidence presented at trial and not based on media reports or social

media posts about other incidents or biases fueled by a party’s rhetoric.” Id. at 4. Although there

is no indication that Lauderdale intends to tie this case to other instances of alleged law

enforcement misconduct or problems in other prisons, this type of evidence could confuse the jury,

delay the trial, and mislead the jury to regard the conduct of Defendants in this case to conduct of

others. See Duran v. Town of Cicero, 653 F.3d 632, 645 (7th Cir. 2011) (upholding exclusion of

evidence of misconduct complaints against officer in excessive-force case because introduction

“risked creating a sideshow and sending the trial off track”); Treece v. Hochstetler, 213 F.3d 360,

363–64 (7th Cir. 2000) (upholding exclusion of officer’s past misconduct because conduct not

sufficiently similar to permit inference of pattern). Defendants’ Motion in Limine is granted on

this issue and such evidence is excluded pursuant to Federal Rule of Evidence 401 and Rule 402,

                                                 3
which govern the inadmissibility of irrelevant evidence, and Rule 403, which governs the

exclusion of unfairly prejudicial evidence.

       3.      Lack of Surveillance Footage

       Defendants assert that the “[p]laintiff, his attorneys, and witnesses should be precluded

from making any suggestion that the jury should make a negative inference from the lack of …

video footage” of the use of force incidents alleged in Lauderdale’s complaint. (Filing No. 157 at

6.) No evidence indicates Defendants intentionally or negligently mishandled or erased any video

footage of these alleged incidents. Any reference to the lack of such footage is both irrelevant and

unfairly prejudicial. Fed. R. Evid. 402, 403. Defendants’ Motion in Limine is granted as to the

issue of a lack of surveillance footage.

       4.      Other Lawsuits Filed Against the Marion County Sherriff’s Office (“MCSO”)
               or Defendants

       The Defendants ask the Court to exclude any evidence of other lawsuits filed against the

MCSO. (Filing No. 157 at 6-7.) The Court agrees with Defendants that this evidence would be

both irrelevant and unfairly prejudicial, and thus is inadmissible under Fed. R. Evid. 402 and 403.

Absent any argument to the contrary, Defendants’ Motion in Limine is granted as to the issue of

separate lawsuits filed against the MCSO.

       5.      Other Lawsuits Filed Against the Defendants Individually

       The Defendants ask the Court to exclude any evidence of other lawsuits filed against them

individually. (Filing No. 157 at 7.) The Court agrees with Defendants that this evidence would be

both irrelevant and unfairly prejudicial, and thus is inadmissible under Fed. R. Evid. 402 and 403.

Absent any argument to the contrary, Defendants’ Motion in Limine is granted as to the issue of

other lawsuits filed against the Defendants individually.




                                                 4
       6.      Witnesses and Exhibits that were not Included on Lauderdale’s Preliminary
               Witness and Exhibit Lists

       Defendants argue that because Lauderdale did not file final witness and exhibits lists in

this case, he should be limited to offering the witnesses and exhibits on his preliminary lists.

(Filing No. 157 at 9.) Lauderdale filed final witness and exhibits lists on December 26, 2019—

three days after Defendants filed this Motion. (Filing No. 158, Filing No. 159.) Those lists are

the subject of separate objections made by the Defendants. (Filing No. 166, Filing No. 167.) The

Court would like to afford Lauderdale an opportunity to explain the late filings before ruling on

this issue. Defendants’ Motion in Limine on this issue is denied as moot, and the Court will rule

on Defendants’ objections in a separate entry.

       7.      Exclude Testimony of Undisclosed Expert Witnesses

        In a prior Entry the Court ruled on this issue, determining that Lauderdale’s medical

witnesses may testify as fact witnesses but not as expert witnesses. (See Filing No. 160.)

Accordingly, for the reasons stated in the prior Entry, the Motion in Limine is granted and

Lauderdale is precluded from offering expert testimony from the four medical witnesses – Donna

J. Purviance, NP, Mytrice E. Macon, MD, Kristin Roth, DPT, and Dr. Person.

       8.      Defendants’ Violation of any MCSO Policy or Procedure

       Defendants move to “prohibit any reference, testimony, or argument concerning any

Defendants’ [sic] violation of or failure to comply with any MCSO policy, procedure, rule, or

regulation.” (Filing No. 157 at 10-11.) They cite Thompson v. City of Chi., 472, F.3d 444, 457

(7th Cir. 2006), which held that “[w]hile it may be that failure to adhere to the General Orders may

cause an officer problems with his superiors in the [police department], or possibly even lead to

disciplinary procedures against him or her, they have little or no bearing on whether the officer

breached his duty of care in apprehending [a suspect].” The Court notes that Lauderdale’s exhibits

                                                 5
list does not indicate he intends to introduce any MCSO policies or procedures 1 (Filing No. 159)

but Defendants’ exhibits list includes four MCSO Jail Division Policies and Procedures (Filing

No. 152). If the Defendants offer four MCSO policies to show their compliance with those

policies, other MCSO policies might also be admissible under Rule 106, and Lauderdale could

offer them to show noncompliance. At this stage of the proceedings, the Court cannot determine

whether evidence concerning the violation or failure to comply with policies would be relevant or

prejudicial in this case. Defendants’ Motion in Limine is denied as to admissibility, testimony or

argument regarding MCSO policies and procedures.

        9.       Argument that Defendants are Indemnified

        Defendants move to preclude evidence, testimony, or argument suggesting that the MCSO

or that the City of Indianapolis and Marion County would pay for any damages awards against the

Defendants. (Filing No. 157 at 11.) Although there is no indication that Lauderdale intends to

offer evidence or argument that the Defendants are indemnified against a damages award, such

evidence would be both irrelevant and prejudicial, and thus the Court grants the Motion in Limine

as to indemnification under Fed. R. Evid. 402 and 403.

        10.      Argument that the Jury should “Punish” Defendants

        Defendants ask the Court to “preclude Plaintiff from arguing or making any statement,

reference, implication, that the jury should ‘punish’ Defendants.” (Filing No. 157 at 11-12.)

Because Lauderdale did not make a claim for punitive damages, the Defendants believe phrases

like “send defendants a message” or “teach them a lesson” would be misleading because they

suggest the jury may return an award of punitive damages. Because no claim for punitive damages



1
 Lauderdale’s exhibit list does include the “Inmate Handbook.” Defendants object to this evidence on relevance and
prejudice grounds. (Filing No. 166 at 3.) It is unclear whether this document is an MCSO policy or procedure covered
by this Motion as well.

                                                         6
has been made, argument and references for a punitive award are both irrelevant and prejudicial.

Defendants’ Motion in Limine is granted as to this issue.

                                     IV.     CONCLUSION

       For the reasons stated above, the Defendants’ Motion in Limine (Filing No. 157) is

GRANTED in part and DENIED in part. The Motion is granted as to the following issues:

(1) Defendants’ use of force against other individuals; (2) allegations of other law enforcement

misconduct or strained law enforcement-community relations; (3) lack of surveillance footage of

the incidents; (4) other lawsuits filed against the MCSO or Defendants; (5) other lawsuits filed

against any Defendant individually; (7) witnesses and exhibits that were not on Lauderdale’s

preliminary witness and exhibits lists; (9) argument that the Defendants are indemnified; and (10)

argument that the jury should “punish” the Defendants or provide punitive damages. The Motion

is denied as to the following issues: (6) medical witnesses may not give expert testimony but may

testify as fact witnesses, therefore, this issue is denied as moot; and (8) Defendants’ violation of

any MCSO policy, procedure, rule or regulation.

       A motion in limine is not a final appealable order. If the Plaintiff believes that evidence

preliminarily deemed inadmissible should be challenged, counsel may request a hearing outside

the presence of the jury for a determination on that challenge.

       SO ORDERED.

Date: 1/8/2020




                                                 7
DISTRIBUTION:

Traci Marie Cosby
OFFICE OF CORPORATION COUNSEL
Traci.Cosby@indy.gov

Daniel Kyle Dilley
DILLEY & OAKLEY, P.C.
d.dilley@dilley-oakley.com

Robert M. Oakley
DILLEY & OAKLEY PC
firm@dilley-oakley.com

Anthony W. Overholt
FROST BROWN TODD LLC (Indianapolis)
aoverholt@fbtlaw.com

Andrew Scheil
OFFICE OF CORPORATION COUNSEL
Andrew.Scheil@indy.gov




                                      8
